Citation Nr: 0922284	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-42 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for manic-depressive 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. White, Associate Counsel


INTRODUCTION

The Veteran had active service from August 29, 1973 to 
September 12, 1973. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama. 
 
The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2008 to afford the Veteran a 
Board hearing.  In November 2008, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in March 2009 for further 
development and adjudicative action.  The case has been 
returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the March 2009 remand, the Board ordered the RO/AMC to 
issue a statement of the case (SOC) concerning the issue of 
entitlement to service connection for manic depressive 
disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board ordered that after the RO has issued the SOC, the 
claim should be returned to the Board only if the Veteran 
perfected the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  In this case, the AMC 
inexplicably returned the claim to the Board for further 
adjudication even though no substantive appeal was received.  
However, the Board notes that the SOC was sent to an 
incorrect address (city/state listed as Washington, DC when 
the Veteran lives in Alabama).  Therefore, the claim must be 
remanded for a reissuance of the SOC using the correct 
address.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
U.S. Court of Appeals for Veterans Claims vacated and 
remanded a Board's decision because it failed to ensure that 
the RO achieved full compliance with specific instructions in 
a Board remand).   

Accordingly, this issue is REMANDED for the following action.

Reissue the March 20, 2009 statement of the 
case using the correct address in Alabama.  
Allow the Veteran 60 days from the date of 
reissuance to submit a substantive appeal, 
if he so desires.  The case should only be 
returned to the Board if a timely 
substantive appeal is received.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




